Citation Nr: 1717392	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for prostate cancer and, if so, whether service connection for prostate cancer, to include as due to exposure to asbestos, is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder and, if so, whether service connection for a right knee disorder is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hernia and, if so, whether service connection for hernia is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy and, if so, whether service connection for bilateral upper peripheral neuropathy is warranted.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tooth decay and gum disease and, if so, whether service connection for tooth decay and gum disease is warranted.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection for bilateral hearing loss is warranted.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pneumonia and, if so, whether service connection for a chronic respiratory disorder, to include pneumonia, to include as due to exposure to asbestos, is warranted.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1957 to September 1959.  The Veteran also was a member of the United States Navy Reserve from October 1952 to December 1957, to include a period of Active Duty for Training (ACDUTRA) in June 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2015 and November 2016 rating decisions by the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the September 2015 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, bilateral hearing loss and pneumonia, and denied service connection for tinnitus.  In the November 2016 rating decision, the RO denied service connection for sleep apnea.  

The Veteran has submitted additional evidence in support of his appeal that has not been considered by the RO.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeals were received after February 2013 and the Veteran has not explicitly requested AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issues of prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, bilateral hearing loss and chronic respiratory disorder as well as the issues of service connection for tinnitus and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a September 2013 rating decision, the RO denied service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia, the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 2013 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia.


CONCLUSIONS OF LAW

1.  The September 2013 rating decision that denied claims for service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)].

2.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for hernia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for bilateral upper extremity peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for tooth decay and gum disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The additional evidence received since the September 2013 rating decision is new and material, and the claim for service connection for a chronic respiratory disorder, to include pneumonia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran is seeking to reopen his claims for service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia.  Service connection for these disorders was initially denied in a September 2013 rating decision because these conditions were neither incurred in nor caused by service.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  The Board acknowledges that additional evidence was submitted by the Veteran within one year of the September 2013 rating decision.  In this regard, in April 2014, the Veteran's representative filed a new claim for service connection, which was later found to be invalid in a September 2014 letter as the representative did not furnish a correct VA 21-22.  Nevertheless, this statement simply reiterates some of the prior issues on appeal and does not relate to an unestablished fact necessary to substantiate the claims.  Likewise, additional medical records were submitted within one year, but again these records are redundant of prior medical records and simply show continuing diagnoses and treatment of some of the disorders denied in the prior decision.  Likewise, the Veteran submitted a statement in July 2014 concerning his asbestos exposure in service.  Nevertheless, this statement was duplicative of prior statements made by the Veteran concerning asbestos exposure.  Significantly, none of these statements indicate an intent to appeal the prior rating decision.  As such, the Board finds that none of these submissions can reasonably be construed as a valid notice of disagreement to the September 2013 rating decision or new and material evidence.  Under these circumstances, the Board must find that the September 2013 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2013 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran, additional private treatment records and publications submitted by the Veteran's representative.  Significantly, in his statements of record, the Veteran reported that all of these disorders were due to his time stationed on board ship while on ACDUTRA with the United States Navy Reserve.  In this regard, he reported asbestos exposure, radiation exposure and exposure to numerous other environmental hazards, which lead to his prostate cancer, tooth decay and pneumonia.  He further asserted that he injured his right knee while running upstairs onboard the ship.  He also stated that his hernia was due to lifting heavy armor.  With regard to his peripheral neuropathy of the upper extremities, the Veteran asserted that this disorder was due to overuse of his upper extremities while in service.  He also reported that he was exposed to extreme noise while onboard ship, which caused his hearing loss.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In support of his claim, the Veteran also submitted an International Hazard Datasheets on Occupation for boiler operator, which outlines such risks as falling, slipping, being struck by objects, and exposure to environmental hazards.  A publication was also submitted concerning noise exposure of Navy veterans from being stationed onboard ships.  The Veteran also submitted a publication concerning how dental carries had been linked to multiple full body conditions and disease.  Publications concerning asbestos disease awareness and lead exposure during shipboard chipping were also submitted.  Finally, the Veteran submitted the US Navy Annual Injury Report for FY 2012.      

Thus, given the Veteran's competent lay statements, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the submitted publications supporting his contentions, the evidence received since the September 2013 rating decision is new and material as it is not redundant of evidence already of record in September 2013, and relates to the unestablished fact of whether the Veteran's disorders may be related to service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issues of entitlement to service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and chronic respiratory disorder, to include, pneumonia are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for right knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for hernia is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection bilateral upper extremity peripheral neuropathy is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tooth decay and gum disease is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection chronic respiratory disorder, to include pneumonia, is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claims for service connection for prostate cancer, right knee disorder, hernia, bilateral upper extremity peripheral neuropathy, tooth decay and gum disease, hearing loss and pneumonia, a remand is necessary to allow the AOJ to adjudicate the underlying claims on the merits to avoid prejudice to the Veteran.

Moreover, the Veteran has asserted that his prostate cancer, respiratory disorder, to include pneumonia, and sleep apnea are related to asbestos exposure in service as well as other environmental hazards.  With the exception of a common cold in December 1958, service treatment records are silent with respect to any complaints or diagnoses of any respiratory disorders.  Likewise, records are silent with respect to any complaints or findings pertaining to prostate cancer and sleep apnea.  In his statements of record, the Veteran has asserted that he was exposed to asbestos while stationed onboard the USS John C. Butler (DE 339).  Service personnel records showed that during a period of ACDUTRA in June 1954, the Veteran was stationed on the USS John C. Butler (DE 339)for two weeks.  The Veteran's military occupational specialty was seaman, which carries a minimal risk of asbestos exposure.  However, the Veteran reported working in the boiler room, including clean up and chipping, and in this capacity, he claims that he was exposed to asbestos.  In this regard, the Board takes judicial notice that the USS John C. Butler (DE 339) was a ship listed as having high amounts of asbestos on www.mesothelioma.com/asbestos-exposure.  

Moreover, in support of his claim, the Veteran has submitted a March 2016 private opinion, which found that the Veteran had pulmonary asbestosis with chronic, clinical lung disease and obstructive sleep apnea contributed to by his exposures in the Navy.  He concluded that the Veteran had documented exposures while in the navy, and suffered medical illnesses in large part caused by such exposures.  

The Veteran has not been afforded a VA examination with respect to this claim.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the evidence concerning possible asbestos exposure and March 2015 private opinion, the Board finds that Veteran should be afforded a VA examination to address the etiology of these disorders.   

The Veteran has also reported that was exposed to noise while stationed onboard ship, to include working in the boiler room.  Again, his service personnel records do document at least one period of ACDUTRA stationed onboard the USS John C. Butler.  Thus, his reports of in-service noise exposure are consistent with the circumstances of his service and in-service acoustic trauma is established.  The Veteran has also reported ongoing hearing loss and tinnitus since such noise exposure.  In support of his claim, the Veteran submitted a private February 2007 audiological evaluation that showed mild to severe sensorineural hearing loss bilaterally and tinnitus.  Again, the Veteran has not been afforded a VA examination with respect to these claims.  Accordingly, in light of the Veteran's acknowledged in-service noise exposure and statements of pertinent symptomatology since service, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed bilateral hearing loss and tinnitus.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination in order to determine whether he has any disorders, to include prostate cancer, a chronic respiratory disorder and sleep apnea, related to asbestos exposure or any other environmental exposures during ACDUTRA.  The record should be made available to the examiner for review.  

The examiner should clearly delineate all lung disorders and determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung disorder was due to the claimed asbestos exposure or any other environmental exposures during ACDUTRA.  

The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that prostate cancer was due to the claimed asbestos exposure or any other environmental exposures during ACDUTRA.  

The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was due to the claimed asbestos exposure or any other environmental exposures during ACDUTRA.  

All opinions should explained with a rationale. 

2.  The Veteran should be afforded a VA audiological examination to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The record should be made available to the examiner for review.  

The examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss and tinnitus are related to acoustic trauma during ACUDTRA.  

All opinions should include a rationale.

3.  Adjudicate all of the remaining issues on appeal on the merits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


